DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,011 (“’011” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites essentially the same claim limitations as the claims of ‘011.  However, the claims of the instant application are broader than the claims of ‘011, because the claims of the instant application do not require all of the limitations of claims of ‘011.  For instance, claim 1 of the instant application does not require/include, among other things, the limitations such as the “a second BJT”, “first control circuit” comprising “a second having device, having a first connecting terminal coupled to a emitter of the second BJT”, “a fourth active device”, etc. that are required in claim 1 of ‘011.  Nevertheless it would have been obvious to remove the extra devices of ‘011 to arrive at the claimed instant invention, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of simplifying circuit construction.  It is noted that the above comparison of claims is not exhaustive.  It can be seen that the above claims of the instant application merely recite the limitations of the above claims ‘011 with the exception of some missing elements from ‘011.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,493,946 (“’946” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites essentially the same claim limitations as the claims of ‘946.  However, the claims of the instant application are broader than the claims of ‘946, because the claims of the instant application do not require all of the limitations of claims of ‘946.  For instance, claim 1 of the instant application does not require/include, among other things, limitations drawn the first active device “having a first connecting terminal coupled to the emitter of the first BJT” and a second connecting terminal “coupled to a base of the first BJT”. Rather, the connecting terminals are connected to a generic “first terminal” and a generic “second terminal”.  Nevertheless connecting an active device to a base and an emitter of a BJT inherently causes the active device to be connected to a first and second terminal.  Furthermore, it would have been obvious to remove the extra devices and requirements of specific terminals of ‘946 to arrive at the claimed instant invention, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of simplifying circuit construction.  It is noted that the above comparison of claims is not exhaustive.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
With respect to claim 1, the recitation of “a second reference voltage” on lines 12-13 should be changed to -- the second reference voltage --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (USPN 10,775,828)
With respect to claim 1, Lee discloses, in Fig. 2, a signal generating device (Fig. 2), comprising:
 a first circuit (M1 and R2), coupled between a first reference voltage (ground) and a second reference voltage (VDD), and arranged to generate a first current (I1) to a first bipolar junction transistor (BJT) therein (Q1);
 a first control circuit (22, Ma and Mb) connected to a first terminal of the first BJT (source of Mb connected to the  collector of Q1) and arranged to adjust the first current (sinking/sourcing of the first current by Ma and Mb) such that the first circuit outputs a part of a temperature-dependent signal on an output terminal (part of the PTAT current I1, note I1 and I2 are PTAT currents), and the first control circuit comprises: 
a first active device (Mb), having a first connecting terminal coupled to the first terminal of the first BJT (source of Mb connected to collector of Q1), and a second connecting terminal coupled to a second terminal of the first BJT (drain of Mb connected to the emitter of Q1 via R2);
 a second active device (Ma), having a first connecting terminal coupled to the second terminal of the first BJT (drain connected to the emitter of Q1 via R2) and a second connecting terminal (source) coupled to a second reference voltage (VDD), for generating a third current (drain current of Ma); 
a first amplifier (22), having an input terminal coupled to the second terminal of the first BJT (non-inverting terminal), and an output terminal coupled to the control terminal of the first active device (gate of Mb); and
 a second control circuit, coupled to the first circuit, for controlling the temperature-dependent signal according to the first current (20 V1 is dependent on I1 and 20 uses V1 to control the gate of M1 to control I1).  
Claim 20 is rejected for similar reasons as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849